UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                         Senior Airman JOSHUA T. TANNENBAUM
                                   United States Air Force

                                              ACM S32212

                                            21 January 2015

         Sentence adjudged 4 December 2013 by SPCM convened at Kirtland Air
         Force Base, New Mexico. Military Judge: Matthew P. Stoffel (sitting
         alone).

         Approved Sentence: Bad-conduct discharge, confinement for 3 months,
         forfeitures of $1,000 per month for 3 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Lauren A. Shure.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                            ALLRED, HECKER, and CONTOVEROS
                                 Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court